NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 HECTOR ESTRADA-LAMPAYAS,                         No. 06-72048

               Petitioner,                        Agency No. A097-813-414

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Hector Estrada-Lampayas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.

        Estrada-Lampayas’ contention that the IJ failed to consider the possibility of

hardship caused by familial separation is not supported by the record. To the

extent that Estrada-Lampayas contends that the agency abused its discretion by

improperly weighing the hardships in this case or by misapplying the facts to the

applicable law, we lack jurisdiction. See Figueroa v. Mukasey, 543 F.3d 487, 494-

95 (9th Cir. 2008) (court lacks jurisdiction to review discretionary hardship

determination).

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JT/Research                                2                                    06-72048